UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5040


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS CONJO-BERERA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00057-RLV-DCK-2)


Submitted:    October 22, 2009              Decided:   November 10, 2009


Before MICHAEL, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew G. Pruden, TIN, FULTON, WALKER &                OWEN, P.L.L.C.,
Charlotte, North Carolina, for Appellant.              Edward R. Ryan,
Acting United States Attorney, Mark A. Jones,           Assistant United
States Attorney, Charlotte, North Carolina, for        Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos Conjo-Berera was convicted after a jury trial

of one count of conspiracy to possess with intent to distribute

cocaine    and    cocaine    base,       in    violation         of    21    U.S.C.    §   846

(2006), and one count of possession with intent to distribute

cocaine,     in    violation       of    21    U.S.C.        §    841(a)(1),      (b)(1)(A)

(2006), and was sentenced to 324 months in prison.                            Conjo-Berera

timely appealed.         Finding no error, we affirm.

            During        trial,        Conjo-Berera             called      coconspirator

Ambrocio Aly Orozco to testify, but Orozco invoked his Fifth

Amendment right against self-incrimination.                           Accordingly, Conjo-

Berera sought to introduce evidence of Orozco’s prior statement

that Conjo-Berera was not his cocaine supplier. The district

court   refused     to    admit       the     evidence       under      Federal    Rule     of

Evidence 804(b)(3).             On appeal, Conjo-Berera argues that the

district court erred in excluding this evidence.

            We     review       the     district           court’s      rulings       on   the

admissibility      of    evidence       for        abuse    of    discretion.          United

States v. Blake, 571 F.3d 331, 346 (4th Cir. 2009) (internal

quotation marks and citation omitted).                      Hearsay is generally not

admissible    in    evidence.           Fed.       R.   Evid.    802.       However,       Rule

804(b)(3) provides an exception to the rule when an unavailable

declarant    has    made    a    statement          against       penal     interest.        A

statement    is    admissible         under        this    exception        if:    (1)      the

                                               2
speaker is unavailable; (2) the statement is actually adverse to

the      speaker’s         penal        interest;         and      (3)      corroborating

circumstances         clearly      indicate         the    trustworthiness          of    the

statement.       United States v. Bumpass, 60 F.3d 1099, 1102 (4th

Cir. 1995).          The party seeking to introduce the statement has

the    formidable      burden       of     establishing           these     prerequisites.

Blake,    571   F.3d       at    350.     In       this   case,    the    district       court

determined      that       the   first    two       elements      were    satisfied,      but

Conjo-Berera           failed            to         demonstrate             “corroborating

circumstances.”

              We have previously listed several factors relevant in

assessing corroboration of a statement sought to be admitted

under Rule 804(b)(3):

       (1) whether the declarant had at the time of making
       the statement pled guilty or was still exposed to
       prosecution   for  making   the  statement,  (2)   the
       declarant’s motive in making the statement and whether
       there was a reason for the declarant to lie,
       (3) whether the declarant repeated the statement and
       did so consistently, (4) the party or parties to whom
       the statement was made, (5) the relationship of the
       declarant with the accused, and (6) the nature and
       strength of independent evidence relevant to the
       conduct in question.

Bumpass, 60 F.3d at 1102.                Our review of the record convinces us

that   the    district       court,      having      correctly      found    “not    even   a

minimal      level    of    corroboration,”          properly      ruled     the    evidence

should be excluded.               Because Conjo-Berera failed to meet the

“corroborating        circumstances”           element     of     Rule    804(b)(3),      the

                                               3
district      court    did    not   abuse       its    discretion      in    excluding

Orozco’s hearsay statement.

              Conjo-Berera     next   contends         that    the   district       court

erred   in    calculating     the   drug       quantity   attributed        to   him     at

sentencing.         The district court’s determination of drug amount,

made    under    a    preponderance       of    the    evidence      standard,      is   a

factual      issue    we   review   for   clear       error.      United    States       v.

Kellam, 568 F.3d 125, 147 (4th Cir. 2009).                      We reverse only if

“left with the definite and firm conviction that a mistake has

been committed.”           United States v. Jeffers, 570 F.3d 557, 570

(4th Cir. 2009) (internal quotation marks and citation omitted).

“When a defendant is convicted of a conspiracy involving the

manufacture of cocaine base, the district court must estimate

the total quantity of cocaine base that could be made from any

cocaine powder seized.”             United States v. Hyppolite, 65 F.3d

1151, 1158 (4th Cir. 1995).

              Our    review    of   the    record       convinces      us    that      the

district court did not clearly err in calculating the quantity

of drugs attributable to Conjo-Berera.                        There was sufficient

evidence that Conjo-Berera routinely supplied large quantities

of powder cocaine to Michael Cherry, knowing that Cherry would

cook that cocaine into cocaine base, and having watched Cherry

do so on more than one occasion.                      Thus, this claim entitles

Conjo-Berera to no relief.

                                           4
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    5